Order entered August 11, 2016




                                              In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-16-00252-CR

                             ENRIQUE GONZALO EUAN, Appellant

                                                V.

                                THE STATE OF TEXAS, Appellee

                          On Appeal from the 203rd Judicial District Court
                                       Dallas County, Texas
                               Trial Court Cause No. F14-76141-P

                                             ORDER
        Appellant’s August 9, 2016 motion for extension of time to file appellant’s brief is

GRANTED IN PART. We extend the time to file appellant’s brief until THIRTY DAYS from

the date of this order.


                                                       /s/   LANA MYERS
                                                             JUSTICE